                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    In re:                                           )    Case No. 20-10986
              Shannon Day Hill                       )    Chapter 13 Proceedings
                                 Debtors.            )    Judge Jessica Price Smith

               TRUSTEE’S OBJECTION TO AMENDED SECOND APPLICATION
                         FOR PROFESSIONAL COMPENSATION

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing Chapter 13

Trustee (“Trustee”) herein, and hereby objects to the attorney’s Amended Second Application for

Professional Compensation (the “Amended Application”). In support of this objection, Trustee makes the

following representations to the Court:

       1.      On January 28, 2021, Attorney William J. Balena (“Attorney Balena”) filed the Amended

Application requesting attorney fees in the amount of $2,415.10, which is to be paid through the Chapter

13 plan.

       2.      Upon Trustee’s review of the Amended Application, particularly the time entries included,

Trustee reviewed a time entry dated “11/05/20” relating to the drafting of an objection to claim 9-1,

wherein Attorney Balena indicates 2.0 hours spent on this item totaling $650.00. Trustee considers this

amount of time for the preparation of the objection to claim to be excessive as it appears the objection to

claim was routine and nothing out of the ordinary which would cause an excessive amount of time to

prepare. Since Attorney Balena has not demonstrated that the fee for this item is of an extraordinary

matter, Trustee submits said request should be reduced accordingly.

       WHEREFORE your Trustee, being a proper party in interest, hereby moves this Honorable Court

to sustain his objection and reduce the Application for the aforementioned reasons cited.

                                                         /S/ Lauren A. Helbling
                                                         LAUREN A. HELBLING (#0038934)
                                                         Chapter 13 Trustee
                                                         200 Public Square, Suite 3860
                                                         Cleveland OH 44114-2321
                                                         Phone (216) 621-4268      Fax (216) 621-4806
                                                         ch13trustee@ch13cleve.com


    20-10986-jps      Doc 62     FILED 02/09/21      ENTERED 02/09/21 10:28:19              Page 1 of 2
                                       CERTIFICATE OF SERVICE

I certify that on February 9, 2021, a true and correct copy of the Trustee’s Objection to Amended Second

Application for Professional Compensation was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the

Court’s Electronic Mail Notice List:

       William J. Balena, on behalf of Shannon Day Hill, Debtor(s), at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

       Shannon Day Hill, Debtor at 264 Northfield Drive, Elyria, OH 44035


                                                          /S/ Lauren A. Helbling
                                                          LAUREN A. HELBLING (#0038934)
                                                          Chapter 13 Trustee
                                                          200 Public Square, Suite 3860
                                                          Cleveland OH 44114-2321
                                                          Phone (216) 621-4268      Fax (216) 621-4806
                                                          ch13trustee@ch13cleve.com




     20-10986-jps     Doc 62     FILED 02/09/21       ENTERED 02/09/21 10:28:19           Page 2 of 2
